                              Case 3:19-cr-00552-WHA Document 22 Filed 10/21/19 Page 1 of 5
AO 257 (Rev. 6/78)


        DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY: •         COMPLAINT [H INFORMATION •                       INDICTMENT                         Name ofDistrict Court, and/or Judge/Maj

            -OFFENSE CHARGED
                                                          •    SUPERSEDING                          NORTHERN DISTRICT OF C>^l
                                                                                                                SAN FRANCISCO DM
                                                                   •   Petty
 18 U.S.C. § 1343 - Wire Fraud
                                                                                                                                               212019
                                                                   I I Minor          f- DEFENDANT - U.S
                                                                                                                                        SUSAN Y. SOONG
                                                                       Misde                                                     CLERK. U.S. DISTRICT COURT
                                                                   •   meanor            I Shariq Shahab HASHME                NORTH DISTRICT Of
                                                                   [X] Felony                DISTRICT COURT NUMBER
PENALP*':       Maximum 20 years' imprisonment,
                Maximum $250,000 fine,
                Maximum three years supervised release;
                $100 mandatory special assessment;
                Restitution
                                                                                                 CB               19 0BS2
                                                                                                                       DEFENDANT

                               PROCEEDING                                                        IS WOT IN CUSTODY
                                                                                                  Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                              1) n If notdetained give date any prior                  »
                       Federal Bureau of Investigation
                                                                                                  summons was served on above charges 1^
        person is awaiting trial in another Federal or State Court,                     2) Q Isa Fugitive
  •     give name of court
                                                                                        3)        Is on Bailor Release from (show District)
                                                                                                                Northern District ofCalifornia
        this person/proceeding Is transferred from another district
  •     per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                 IS IN CUSTODY

                                                                                        4) Q On thischarge
        this is a reprosecution of
        charges previously dismissed                                                    5) r~| On another conviction              1
  •     which were dismissed on motion                            SHOW
                                                                                                                                   f • '^®^®'"al • State
        of:                                                    DOCKET NO.
                                                                                        6) Q Awaiting trial on othercharges
        •      U.S. ATTORNEY       •     DEFENSE
                                                      }                                           If answer to (6) is "Yes", show name of institution

        this prosecution relates to a                                                                                           If "Yes"
  [~| pending case involving this same                                                       Hasdetainer CH
        defendant                                              MAGISTRATE
                                                                CASE NO.
                                                                                             been filed?
                                                                                                         • No              }    give date
                                                                                                                                filed
                                                                                                                         Month/DayA'ear
      prior proceedings or appearance(s)                                                     DATE OF
                                                                                                            I
  [>^ before U.S. Magistrate regarding this
        defendant were recorded under
                                                      }       19-MJ-71251
                                                                                             ARREST

                                                                                             Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                    DATE TRANSFERRED                           Month/Day/Year
Furnishing Infomiation on this form               DAVID L. ANDERSON                          TO U.S. CUSTODY               I
                               0 U.S. Attorney •          Other U.S. Agency
Name of Assistant U.S.                                                                       •    This report amends AO 257 previously submitted
Attorney (if assigned)                     ERIC CHENG

                                                      ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:

        • SUMMONS                  NO PROCESS* • WARRANT                        Bail Amount:

        If Summons, complete following:
        r~] Arraignment Q Initial Appearance                                    * Where defendant previously apprehended on complaint, no new summons or
                                                                                warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                Date/Time:                                  Before Judge:

         Comments:
Case 3:19-cr-00552-WHA Document 22 Filed 10/21/19 Page 2 of 5
Case 3:19-cr-00552-WHA Document 22 Filed 10/21/19 Page 3 of 5
Case 3:19-cr-00552-WHA Document 22 Filed 10/21/19 Page 4 of 5
Case 3:19-cr-00552-WHA Document 22 Filed 10/21/19 Page 5 of 5
